Citation Nr: 0534397	
Decision Date: 12/21/05    Archive Date: 12/30/05

DOCKET NO.  03-33 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for residuals of 
pneumonia.

4.  Entitlement to service connection for a dental condition.

5.  Entitlement to a higher initial rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from October 1959 to 
October 1963.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 decision by the RO in Newark, New 
Jersey that, in pertinent part, granted service connection 
and a noncompensable rating for bilateral hearing loss, and 
denied service connection for asthma, a skin disorder, 
residuals of pneumonia, and a dental condition.  A personal 
hearing was held before an RO hearing officer in May 2004.

The issues of entitlement to service connection for a skin 
disorder and pneumonia are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

With regard to another matter, it is unclear whether the 
veteran may be seeking entitlement to VA dental outpatient 
treatment.  A claim for service connection of a dental 
disorder also raises a claim for outpatient dental treatment.  
Hays v. Brown, 5 Vet. App. 302 (1993).  The veteran's claim 
has been treated as a claim for service connection, so the 
issue of entitlement to outpatient dental treatment has not 
been adjudicated.  If the veteran's intention is to pursue a 
claim for outpatient dental treatment, he should contact and 
so inform the Medical Administrative Service (MAS) of his 
nearest VA Medical Center, in order for the MAS to take 
appropriate action regarding that issue, since the MAS, not 
the RO, processes claims for eligibility for VA outpatient 
dental treatment.  Kellar v. Brown, 6 Vet. App. 157 (1994). 


FINDINGS OF FACT

1.  Asthma first diagnosed years after service is not of 
service origin or related to any incident of service.

2.  The veteran does not have a dental condition that is 
shown to be the result of a combat wound or other injury 
sustained in service, including a jaw problem; several teeth 
were missing on entry into service, and several others were 
extracted within 180 days after entering military service.

3.  The veteran's bilateral hearing loss is currently 
manifested by Level I hearing in the right ear and Level I 
hearing in the left ear.


CONCLUSIONS OF LAW

1.  Asthma was not incurred in or aggravated by active 
service, and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  Service connection for a dental condition, for 
compensation purposes, is not warranted.  38 U.S.C.A. §§ 
1131, 5107, 1712(b) (West 2002); 38 C.F.R. §§ 3.381, 3.303, 
3.381, 17.161 (2005).

3.  Bilateral hearing loss is no more than 0 percent 
disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in letters dated in November 2002 and December 
2003, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate the claims 
for service connection and the claim for a higher rating, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.

The veteran and his representative were also provided with a 
copy of the appealed rating decision, as well as a September 
2003 Statement of the Case (SOC), and Supplemental Statements 
of the Case (SSOCs) dated in March 2004 and October 2004.  
These documents provided them with notice of the law and 
governing regulations, as well as the reasons for the 
determinations made regarding his claims.  By way of these 
documents, they also were specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the veteran's behalf.  Therefore, 
the Board finds that the veteran was notified and aware of 
the evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify, and no prejudice to the veteran exists by 
deciding the claims.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records and examination reports, as well as lay statements.  
Under the circumstances in this case, the veteran has 
received the notice and assistance contemplated by law and 
adjudication of the claim poses no risk of prejudice to the 
veteran.  See Mayfield, supra; Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001) (VCAA does not require 
remand where VA thoroughly discussed factual determinations 
leading to conclusion and evidence of record provides 
plausible basis for factual conclusions, and where 
development of the evidence was as complete as was necessary 
for a fair adjudication of the claims). 

Analysis

Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection requires medical evidence of a current 
disability; medical, or in some cases lay, evidence of in-
service incurrence of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Service Connection for Asthma

The veteran claims service connection for asthma which he 
asserts was incurred during military service.  Service 
medical records reflect that on entrance medical examination 
in August 1959, the veteran's lungs were listed as normal.  
In an August 1959 report of medical history, the veteran 
reported that he and his mother had a history of hay fever. 
The reviewing examiner noted that he had allergic rhinitis.

In December 1959, the veteran was hospitalized for one month 
for pneumonia.  Subsequent service medical records are 
negative for treatment for a respiratory disorder.  On 
separation medical examination in October 1963, the veteran's 
lungs were listed as normal.  A chest X-ray study was 
negative.  The service medical records are negative for a 
diagnosis of a chronic respiratory disorder, including 
asthma.

In July 2002, the veteran filed a claim for service 
connection for asthma, which he claimed began in 1959.  By a 
statement dated in July 2002, he contended that his in-
service pneumonia caused his current asthma.  He reiterated 
his assertions in subsequent statements.

Post-service medical records are negative for asthma (or any 
respiratory condition) until 2002.

At a November 2002 VA examination, the veteran reported that 
he was hospitalized for pneumonia in service.  He said he had 
his first asthma attack in 1964.  He said he had never smoked 
cigarettes and that he currently had frequent episodes of 
wheezing and episodes of dyspnea, mostly exertional dyspnea.  
The diagnoses were bronchial asthma, obesity, history of 
pneumonia in the past, and moderate restrictive lung defect.

Statements dated in April 2004 from the veteran's wife and 
son collectively state that the veteran had wheezing episodes 
after overexertion since 1960.

At a May 2004 RO hearing, the veteran reiterated many of his 
assertions.  He said that he was treated for asthma by a 
private doctor within a few months after separation from 
service, but that his medical records were unavailable.  He 
reported ongoing treatment for asthma since that time by 
various doctors.

By a letter dated in May 2004, a private doctor, D. R. 
Polizzi, MD, indicated that the veteran had refractory asthma 
and obstructive lung disease.

At a June 2004 VA respiratory examination, the veteran 
reported that he had pneumonia in service, and subsequently 
developed wheezing, coughing, and exertional dyspnea.  The 
examiner noted that he had reviewed the claims file.  
Pulmonary function tests were performed.  The examiner 
opined, "The pneumonia that [the] veteran suffered while he 
was in-service did not give rise to his bronchial asthma that 
he developed later.... Again, his in-service occurrence of 
pneumonia, which was acute and transitory and treated, it did 
not result in his bronchial asthma later."

The veteran has asserted that he incurred asthma during his 
period of active service.  As a layman, he is not competent 
to render an opinion regarding diagnosis or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Similarly, 
the veteran's self-reported lay history, transcribed in some 
of the post-service medical records, that his asthma began in 
service, does not constitute competent medical evidence of 
causality.  LeShore v. Brown, 8 Vet. App. 406 (1995). 

There is no evidence of asthma in service or for years 
afterward, and there is no medical evidence linking the 
current asthma with military service.  A VA examiner, after 
reviewing the veteran's claims file, opined that the 
veteran's current asthma is not related to his in-service 
pneumonia.  

The preponderance of the evidence is against the veteran's 
claim for service connection for asthma.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

Service Connection for a Dental Condition

The veteran essentially contends that while in boot camp, he 
went to the dentist, who sawed his lower jawbone, and that 
since that time he had problems with a misaligned jaw.  The 
veteran does not claim, nor does the evidence otherwise show, 
that he sustained dental trauma to any teeth during service.

According to the veteran's service medical records, at the 
time of an August 1959 enlistment examination his teeth were 
found to be acceptable.  On initial dental examination at the 
time of entry into service, performed in October 1959, the 
examiner noted that teeth 16, 30, 31, and 32 were missing, 
and tooth number 4 was impacted.  Teeth 3, 4, and 5 were 
extracted in October 1959.  Teeth numbers 12, 18, and 19 were 
extracted in November 1959.  The is no evidence of any 
"sawing" done to his jaw nor evidence of misalignment in 
service. 

At the time of an October 1963 separation examination, the 
examiner noted that teeth 3, 5, 12, 17, 19, 30, 31, and 32 
were missing.  Teeth 7 and 13 were noted to be restorable.

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. 
§ 17.161 of this chapter.  See 38 C.F.R. § 3.381(a).

The rating activity will consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service.  When 
applicable, the rating activity will determine whether the 
condition is due to combat or other in-service trauma, or 
whether the veteran was interned as a prisoner of war.  38 
C.F.R. § 3.381(b).

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including 
filling or extraction of a tooth, or placement of a 
prosthesis (e.g., a partial or full denture) will not be 
considered evidence of aggravation of a condition that was 
noted at entry, unless additional pathology developed after 
180 days or more of active service.  38 C.F.R. § 3.381(c).  
The veteran clearly had several missing teeth on entry into 
service, and the only other missing teeth noted on separation 
were clearly extracted within 180 days of entering service, 
and there is no evidence of additional pathology.  (The Board 
notes in this regard that tooth 17 was noted as missing on 
separation examination (and tooth 18 was noted as present), 
despite the fact that tooth 18, not 17, was extracted in 
November 1959.)

Also note that, in VAOPGCPREC 5-97 (Jan. 22, 1997; revised 
Feb. 25, 1997), VA's General Counsel clarified that the term 
"service trauma" in 38 C.F.R. § 17.123(c) (really § 
17.161(c)), for ClassII(a) eligibility, does not include the 
intended effects of treatment provided during the veteran's 
military service - such as a tooth extraction.  The Board is 
bound by the precedent opinions of VA's General Counsel, as 
the chief legal officer of the Department.  38 U.S.C.A. § 
7104(c).

As the replaceable missing teeth and carious teeth are not 
disabling conditions for which service connection may be 
granted for compensation purposes, and no other dental 
condition was shown during or after service, a basis for 
payment of compensation benefits in connection with the 
veteran's claim has not been established.  See 38 U.S.C.A. § 
1110; 38 C.F.R. §§ 3.303(b), 3.381.

For these reasons, the preponderance of the evidence is 
against the claim, meaning the benefit-of-the-doubt rule does 
not apply.  38 C.F.R. § 3.102; see also Schoolman v. West, 12 
Vet. App. 307, 311 (1999), Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).  Thus, the appeal is denied.

Higher Rating for Bilateral Hearing Loss 

The veteran contends that his service-connected bilateral 
hearing loss is more disabling than currently evaluated.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

At a December 2002 VA examination, the veteran complained of 
difficulty hearing bilaterally.  VA audiometric testing 
performed in December 2002 revealed that pure 


tone decibel thresholds were as follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
20
25
35
40
30
LEFT
15
15
50
55
34

Speech recognition scores on the Maryland CNC wordlist were 
94 percent in the right ear and 96 percent in the left ear.  
The diagnosis was normal to moderate sensorineural hearing 
loss bilaterally.  

By a letter dated in October 2003, a private physician, D. L. 
Worden, MD, indicated that he examined the veteran for 
complaints of hearing loss.  He noted that audiometric tests 
were performed in his office in October 2003, and showed 
bilateral severe to profound sensorineural hearing loss with 
speech discrimination scores of 100 percent in the right ear 
and 88 percent in the left ear.

VA audiometric testing performed in February 2004 revealed 
that pure tone decibel thresholds were as follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
25
25
35
40
31
LEFT
15
20
50
55
35

Speech recognition scores on the Maryland CNC wordlist were 
92 percent in the right ear and 96 percent in the left ear.  
The diagnosis was normal hearing through 2000 hertz sloping 
from mild-to-moderate sensorineural hearing loss thereafter 
in the right ear, and normal hearing through 2000 hertz 
sloping to become moderate sensorineural hearing loss at 4000 
hertz rising to become mild at 8000 hertz in the left ear.

The test results from the most recent VA audiological 
examination in February 2004 show the average threshold (for 
the frequencies of 1000, 2000, 3000, and 4000 hertz) was 31 
decibels for the right ear with speech discrimination of 92 
percent.  Under Table VI of 38 C.F.R. § 4.85, this translates 
to Level I hearing in the right ear.  At this examination, 
the average threshold (for the frequencies of 1000, 2000, 
3000, and 4000 hertz) was 35 decibels for the left ear with 
speech discrimination of 96 percent. Under Table VI of 38 
C.F.R. § 4.85, this also translates to Level I hearing in the 
left ear.  Applying Table VII of 38 C.F.R. § 4.85, Level I 
hearing for the right ear and Level I hearing for the left 
ear, warrants a 0 percent rating for bilateral hearing loss 
under Diagnostic Code 6100.  Test results from the December 
2002 VA audiological examination also reflect Level I hearing 
in each ear.

In addition, the findings on audiological examination do not 
fall within the parameters of 38 C.F.R. § 4.86, as the 
findings in all frequencies are not 55 decibels or greater, 
nor is the puretone threshold 30 decibels or less at 1000 
hertz and 70 decibels or more at 2000 hertz.

Although a private doctor opined that the veteran had 
bilateral severe to profound sensorineural hearing loss, he 
also indicated that the veteran's speech discrimination 
scores were 100 percent (perfect) in the right ear and 88 
percent in the left.  Given these speech discrimination 
scores, and in light of the audiometric findings shown on two 
VA examinations, the Board finds that no more than a 
noncompensable rating is warranted for service-connected 
bilateral hearing loss.  38 C.F.R. § 4.85, Diagnostic Code 
6100; Lendenmann, supra.

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" for the 
condition (i.e., different percentage ratings for different 
periods of time based on the facts found) since service 
connection became effective in July 2002.  Fenderson v. West, 
12 Vet. App. 119 (1999).  However, the evidence shows that 
since the effective date of service connection there have 
been no identifiable periods of time during which the 
veteran's bilateral hearing loss warranted a rating greater 
than 0 percent.

Finally, in evaluating this claim, the Board notes that there 
is no evidence of an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b).  In the absence of evidence 
that the hearing loss alone causes marked interference with 
employment or has required frequent periods of 
hospitalization, referral for consideration of an 
extraschedular rating is not warranted.  Shipwash v. Brown, 8 
Vet. App. 218 (1995).  Evidence indicates employment 
impairment results primarily from a respiratory condition.

The preponderance of the evidence is against the grant of a 
higher rating for bilateral hearing loss.  Thus, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

ORDER

Service connection for asthma is denied.

The claim for service connection for a dental condition (also 
claimed as a jaw problem) is denied.

A higher rating for bilateral hearing loss is denied.

REMAND

With respect to the claims for service connection for a skin 
disorder and residuals of pneumonia, although further delay 
is regrettable, the Board finds that additional development 
is necessary prior to appellate review.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2005).

With respect to the veteran's claim for service connection 
for a skin disorder, the Board notes that during his in-
service hospitalization for pneumonia in December 1959, the 
examiner noted that the veteran's skin was mildly ichthyotic 
on the trunk and legs.  On VA examination in November 2002, a 
VA examination noted that the veteran had diffuse xerosis, 
worse on the lower legs.  An April 2004 VA podiatry note 
reflects that the veteran complained of severe xerotic skin 
which he said started in service.  The pertinent diagnoses 
were severe xerosis and onychomycosis.  The RO should 
schedule the veteran for a VA dermatological examination to 
determine whether the current xerosis is related to the 
ichthyosis noted in service.  38 U.S.C.A. § 5103A(d) (West 
2002).

With respect to the veteran's claim for service connection 
for pneumonia, the Board notes that he was hospitalized for 
pneumonia in service.  A private physician, Dr. Boldizar, has 
opined that the veteran had a linear fibrotic density in the 
left lung which was likely scar tissue from the pneumonia.  
The Board finds that a VA examination is necessary to make a 
decision on this claim.  The examiner should be asked to 
determine whether the veteran has any current residual 
disability due to the pneumonia treated in service.  
38 U.S.C.A. § 5103A(d) (West 2002).

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without 'good cause,' fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for a skin disorder or a 
respiratory disorder since separation 
from service.  After receiving this 
information and any necessary releases, 
the RO should contact the named medical 
providers and obtain copies of the 
related medical records.

2.  The RO should schedule the veteran 
for a VA dermatological examination to 
determine the etiology of any current 
skin disorder.  The claims file should be 
reviewed by the examiner and the 
examination report should reflect that 
this was done.

The examiner should opine as to whether 
it is at least as likely as not (50 
percent probability) that any current 
skin disorder (including xerosis) is 
related to the ichthyosis noted in 
December 1959, or is otherwise related to 
service.  

3.  The RO should schedule the veteran 
for a VA respiratory examination to 
determine whether there are any current 
residuals from the in-service pneumonia.  
The claims file should be reviewed by the 
examiner and the examination report 
should reflect that this was done.

The examiner should opine as to whether 
it is at least as likely as not (50 
percent probability) that any current 
respiratory disorder is related to the 
pneumonia treated in service.  The 
examiner should also review Dr. 
Boldizar's June 2003 letter, and indicate 
whether the linear fibrotic density noted 
in the veteran's lung is a disabling 
condition.

4.  The RO should then re-adjudicate the 
claims for service connection for a skin 
disorder and for residuals of pneumonia.  
If the claims are denied, the veteran and 
his representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


